Citation Nr: 1326911	
Decision Date: 08/22/13    Archive Date: 08/29/13

DOCKET NO.  13-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO). 

In May 2013, the Veteran testified at a hearing in Las Vegas, Nevada, before the undersigned Veterans Law Judge (Travel Board hearing).  A transcript has been obtained and associated with the claims file.

In May 2013, the Veteran submitted additional evidence, with a written waiver of Agency of Original Jurisdiction (AOJ) review. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The record is not ready for appellate review of the issue on appeal. The following further development is required.

The Veteran was provided an October 2011 VA medical examination to determine the severity of his service-connected low back disability, left lower extremity radiculopathy, surgical scars, and right knee disability.  In the examination report, the examiner opined as to the functional impact each of the Veteran's service-connected disabilities would have on the Veteran's employment.  Yet, the VA examiner did not comment on the functional impact all of the Veteran's service-connected disabilities combined would have on his employment.  Accordingly, this case will be remanded to schedule the Veteran for a new VA examination.   As the case must be remanded, any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's VA treatment records, dated since January 2013.

2.  Thereafter, schedule the Veteran for an appropriate VA examination.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner.  The examination should include any diagnostic testing or evaluation deemed necessary.

The examiner must offer an opinion as to whether the Veteran is unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities (i.e., degenerative disc disease and degenerative osteoarthritis of the lumbosacral spine at multiple levels, left lower extremity radiculopathy, surgical scars, and status post right knee total arthroplasty), either individually or in the aggregate. In making this determination, consideration may be given to the Veteran's level of education, special training, and previous work experience, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The VA examination report must include a complete rationale for all opinions and conclusions expressed.

3.  Next, the AMC/RO should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the examination report.  If the requested report does not include adequate responses to the specific opinions requested, the report must be returned for corrective action.

4. Finally, the AMC/RO should readjudicate the claim on appeal.  If the claim remains denied, the Veteran and his representative, if any, should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

